Citation Nr: 0608491	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-08 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico




THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected bronchial asthma.  




WITNESS AT HEARING ON APPEAL

The veteran






ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1954 to July 
1956.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the RO.  

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in April 2004.  

In December 2003 and September 2005, the Board remanded the 
veteran's claim for further development.  



FINDINGS OF FACT

1.  The veteran most recently has refused to report for VA 
examination scheduled in conjunction with his claim for 
increase.  

2.  The service-connected bronchial asthma is not shown to 
require at least three courses per year of systemic (oral or 
parenteral) corticosteroids or at least monthly visits to a 
physician for required care of exacerbations; nor is it shown 
to produce finding of a disability picture reflected by test 
findings of an FEV-1 of 40 to 55-percent of predicted or and 
FEV-1/FVC ratio of 40 to 55 percent.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected bronchial asthma have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.655, 4.7, 4.97 including Diagnostic Code 6602 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In letters dated in May 2002, November 2004 and April 2005, 
the RO provided notice to the veteran of what evidence the 
veteran was responsible for obtaining and what evidence VA 
would undertake to obtain.  

In the January 2003 Statement of the Case and the April 2003 
and December 2005 Supplemental Statements of the Case, the RO 
provided the regulations for an increased rating for the 
claim, and thereby informed the veteran of the evidence 
needed to substantiate the claims.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

All identified records have been sought, and the Board is not 
aware of any outstanding records.  In sum, the facts relevant 
to the veteran's claims have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of VCAA and the implementing regulations.  The 
Board will proceed to decide the veteran's claim on the 
merits.  


Factual Background

In an April 1959 decision, the RO granted service connection 
for chronic bronchitis, and assigned a 10 percent evaluation.  

In February 1960, the RO granted the veteran a temporary 
total evaluation from October 8, 1959 to December 31, 1959.  
The 10 percent rating was reinstated effective on January 1, 
1960.  

In March 1960, the RO increased the rating to 30 percent 
disabling, and re-characterized his disability as bronchial 
asthma.  The 30 percent rating has remained in effect since 
that time.  

In April 2002, the veteran submitted a claim for an increased 
rating for his service-connected bronchial asthma.  

A VA pulmonary function test dated in February 2002 indicates 
a forced expiratory volume in one second (FEV1) of 70.1 % 
predicted, and after bronchodilator use, it was 73.6 %.  His 
result of forced vital capacity (FVC) was 79 %.  FEV1/FVC was 
noted to be 72 %.  The report stated that spirometry and flow 
volume loop were normal and that his lung volumes showed 
elevated respiratory volume that suggested airtrapping.  

A VA pulmonary function test dated March 2002 indicates a 
FEV1 of 76 % predicted.  

The VA medical records from April 2002 VA indicate that a 
pulmonary function test did not show obstruction, but there 
was mild airtrapping on lung volumes.  

In June 2002, the veteran submitted an article titled, 
"Asthma: Making Sure You Get the Right Treatment."  The 
article stated that asthma cannot be outgrown.

The June 2002 VA examination indicates that the veteran's 
health record was reviewed, but the claims file was not 
available for review.  The veteran reported that he had 
worsening symptoms of coughing and wheezing, especially on 
exertion.  He stated that he used his rescue inhaler two to 
three times while walking.  

The veteran reported that he was not on anticoagulants or 
antimicrobial therapy and had not been prescribed a 
continuous positive airway pressure machine, oxygen or 
anticoagulants.  He stated that he was currently taking 
flunisolide inhaler two puffs twice a day, AeroBid two puffs 
twice a day, and a rescue inhaler two puffs every four hours.  

The veteran stated that he would use his rescue inhaler up to 
three times a day if his day involved any kind of exertion, 
such as walking.  

On examination, the lungs were clear to auscultation.  There 
were no wheezes; however, the veteran coughed a great deal.  
He experienced a nonproductive cough when asked to take deep 
breaths.  There was equal expansion of the rib cage.  

The examiner noted that the pulmonary functions test done in 
February 2002 showed adequate effort, normal spirometry, 
normal flow volume loop and normal oxygen saturation by 
oximetry.  His lung volumes showed elevated residual volume, 
suggestive of air trapping.  

The diagnoses were those status post two acute bronchitis 
episodes while on active duty, with residual right pleural 
thickening noted on chest X-ray study, with continued 
symptomatology; and asthma, on medication with fair control.  

In November 2002, the veteran submitted articles titled, 
"Controlling Episodes: How Can I Control an Episode Once It 
Starts?" and "Health Monitor: Allergies, Asthma."  

A January 2003 statement from L.D., the veteran's former 
supervisor and friend, indicates that, in the 1970's, the 
veteran had asthma problems.  L.D. stated that currently the 
veteran's physical ability appeared to have worsened.  

An April 2003 statement from Dr. C.R., a private doctor, 
reports that the veteran had been under her care since May 
1998.  It was noted that the veteran was followed for asthma 
of moderate and persistent severity and required daily 
medication for control of his asthma, such as inhaled 
corticosteroids and bronchodilators.  

It was noted that the veteran experienced limitations in his 
ability to exert himself due to increased work of breathing, 
due to asthma.  She stated that, as long as the veteran used 
his medication, he rarely experienced exacerbations, except 
in association with respiratory infections.  

An April 2003 VA treatment record indicates that the veteran 
had intrinsic asthma with acute exacerbation.  

The April 2004 private medical records from K.N., certified 
physician assistant, indicates that an April 2004 pulmonary 
function test showed moderate restriction and obstruction 
with an FEV-1 of 60 % predicted, and a post-nebulization FVC 
of 61 %, FEV1 of 67 % and FEV1/FVC of 108 %.  

A chest X-ray study showed no evidence of active 
cardiopulmonary disease; however, multiple small granulomatas 
were present in the peripheral portion of the lungs.  A 
moderate kyphosis was also noted.  A sinus X-ray study was 
normal.  

K.N. also noted that the veteran had been followed up a week 
later.  His lungs had wheezes with very forced expiration, 
and no retractions were noted.  Post-nebulization, his FEV1 
was 55 %, FEV1 was 52 %, and FEV1/FVC was 100 %.  

It was noted that the veteran had some mild fixed airway 
disease, and needed to be on a regular treatment program.  
The impression was that of asthma with chronic obstructive 
pulmonary disease (COPD) component.  

In April 2004, the veteran submitted articles from "Asthma 
Magazine," the "Albuquerque Journal," "U.S. News and World 
Report," "Allergies & Asthma Health Monitor," and the 
"American Academy of Allergy, Asthma, and Immunology."  

At the April 2004 hearing, the veteran testified that his 
asthma was brought on by working out in the yard, a bad cold, 
haze, and smoke.  He stated that he had not been hospitalized 
for his asthma symptoms.  

The veteran also testified that he had weekly episodes of 
asthma symptoms and would take Albuterol.  He stated that he 
had symptoms of shortness of breath and coughing.  

In a March 2005 letter, the RO informed the veteran that 
"when a claimant, without good cause, fails to report for an 
examination of reexamination, the claim shall be rated based 
on the evidence of record.  Examples of good cause includes, 
but is not limited to, illness or hospitalization of the 
claimant, death of a family member, etc.  Without the 
examination, we may have to deny your claim, or you might be 
paid less than you otherwise would."  

A notation in the claims file indicates that the veteran 
refused a scheduled VA respiratory examination in March 2005.  

An August 2004 VA treatment record indicates that the 
veteran's asthma was controlled on nebulizers, and his asthma 
was being followed by a private primary care physician.  

An April 2005 Report of Contact indicates that the veteran 
was called to see if he would be willing to go to another VA 
facility for his examination.  It was noted that the veteran 
stated that he would not go to VA for an examination; 
however, he was willing to go to a private facility.  


Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  Separate rating codes identify the various 
disabilities.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2005), which require the evaluation of the complete medical 
history of the veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The RO has assigned a 30 percent rating for the veteran's 
service-connected asthma in accordance with the criteria set 
forth in the Schedule for Rating Disabilities.  38 C.F.R. § 
4.97, Diagnostic Code 6602.  

Under the criteria for Diagnostic Code 6602, a 30 percent 
evaluation is warranted for bronchial asthma where any of 
these conditions are manifested: by FEV-1 of 56- to 70-
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  

The next schedular evaluation of 60 percent requires FEV-1 of 
40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  

A 100 percent rating is assigned for FEV-1 less than 40-
percent predicted, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.97, Diagnostic Code 6602.  

The Board notes that the supplementary information published 
with promulgation of the rating criteria indicates that post-
bronchodilator findings are the standard in pulmonary 
assessment.  61 Fed. Reg. 46723 (1996).  See 61 Fed. Reg. 
46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function 
after bronchodilation).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Id. at 1365.  


Analysis

When evaluating service-connected bronchial asthma, the 
Rating Schedule for Disabilities takes into consideration 
forced expiratory volume (FEV1) values and forced vital 
capacity  (FVC) values, types and frequency of medications 
used, and the severity of attacks.  

Additionally, the Board notes that, when evaluating a claim 
for an increased rating of a currently service-connected 
disability (as is the case in this veteran's claim), the 
Board will review all evidence of record, but will primarily 
evaluate the claim based on the current medical findings.  

Taking into account all relevant evidence, the Board finds 
that the veteran's service-connected bronchial asthma is 
currently properly rated as 30 percent disabling.  

The VA pulmonary function test from February 2002 indicates 
an FEV1 of 73.6 % and an FEV1/FVC of 72 %.  

A VA pulmonary function test dated March 2002 indicates a 
FEV1 of 76 % predicted.  

In an April 2003 statement, Dr. C.R. stated that the veteran 
required daily medication for control as his asthma, such as 
inhaled corticosteroids and bronchodilators.  It was noted 
that as long as the veteran used his medication, he rarely 
experienced exacerbations.  

A private pulmonary function test, dated in April 2004, 
showed an FEV-1 of 60 % predicted, and a post-nebulization 
FVC of 61 %, FEV1 of 67 %, and FEV1/FVC of 108 %.  A week 
later, the veteran had an FEV1 of 55 %, FEV1 of 52 %, and 
FEV1/FVC of 100 %.

At the April 2004 hearing, the veteran stated that he had 
weekly episodes of asthma symptoms, such as shortness of 
breath and coughing, and would take medication to control his 
symptoms.  He stated that he had not been hospitalized for 
his asthma symptoms.  

The Board finds that the above-mentioned evidence does not 
reveal a disability picture that supports the assignment of a 
rating higher than 30 percent.  The medical evidence does not 
support a 60 percent rating; specifically, the evidence does 
not show FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655 (2005).  

The Board notes that in March 2005, the RO informed the 
veteran in a general manner of 38 C.F.R. § 3.655, and 
subsequently, the veteran refused a scheduled VA respiratory 
examination in March 2005.  

In April 2005, the RO asked the veteran if he would report to 
another VA facility for his respiratory examination, however, 
he refused a VA examination.  

Although the Board does not question the sincerity of the 
veteran's conviction that he has increased disability 
regarding his bronchial asthma, the Board notes that, as a 
lay person, he is not competent to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions; such matters require medical expertise.  38 
C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. at 520; Charles v. Principi, 16 Vet. App. at 374-75; cf. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Because the veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology as that is 
beyond the competence of a lay person, and in light of the 
assessment offered by the VA and private physicians, there is 
no basis upon which to grant the veteran's claim.  

Hence, reviewing the entire evidentiary record in this case, 
the Board finds that a higher rating during the course of the 
appeal may not be assigned.  38 C.F.R. § 3.655.  

The Board concludes that the service-connected disability 
picture does not warrant a rating higher than 30 percent in 
this case.  As the preponderance of the evidence is against 
the claim for a higher rating for the service-connected 
bronchial asthma disability, the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An increased rating in excess of 30 percent for the service-
connected bronchial asthma is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


